Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are directed towards a method fort acquiring images of a product and system for acquiring image of a product. The closest prior art of record is directed towards McGuire et al., (U.S. Pat. No. 8301022-B1), Martini et al. (U.S. Pat. No. 10260672 B2), Weng et al., (U.S. Pat. No. 7,440,685) and Troy et al., (U.S. Pat. No. 10,311,634 B2).
McGuire discloses a system for capturing images of an object includes an image capture booth, one or more lights coupled to the image capture booth, a platter coupled to the image capture booth, and a hanger coupled to the image capture booth. The image capture booth includes panels that enclose a space for imaging objects. The lights illuminate at least a portion of the space. The platter and the hanger each support objects for imaging of the objects in the image capture booth. Martini discloses a method and system for producing photographic images of an object about multiple axes, the method comprising: suspending the object; rotating the object around a first axis allowing multiple photographic images of the object to be captured about the first axis by an imaging device; and rotating the imaging device about the object around a second axis allowing multiple photographic images of the object to be captured about the second axis by the imaging device. Weng is concerned with a three-dimensional photographic shelf being able to position and rotate a subject relative to a camera. Troy is concerned with systems and methods for creating three dimensional representations of products to automate a supply chain. More particularly, the invention is directed to the creation of scanned three-dimensional (3D) models, the extraction and measurement of classification features, and the collection of images . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M PRINCE whose telephone number is (571)270-1821.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JESSICA M PRINCE/Primary Examiner, Art Unit 2486